               Case 19-40065
TXEB Local Form 3015-e
                                                 Doc 21
                                    [effective December 1, 2017]
                                                                     Filed 07/15/19 Entered 07/15/19 15:27:02
                                                                       Document     Page 1 of 1                  EOD
                                                                                                                  Desc Main

                                                                                                                 07/15/2019
                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                       FOR THE EASTERN DISTRICT OF TEXAS

 IN RE:                                                                           §
                                                                                  §
        Kimberly D McRoberts                                                      §          Case No. 19-40065
        xxx-xx-5767                                                               §
        2772 Club Ridge Drive
                                                                                  §
        Lewisville, TX 75067-0000
                                                                                  §
                                                                                  §
                                               Debtor                             §          Chapter 13

                                       ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN
                                    AND GRANTING ADDITIONAL AWARD OF ATTORNEY'S FEES

         ON THIS DATE the Court considered the Motion to Modify Confirmed Chapter 13 Plan (the “Modification
Motion”) filed on May 3, 2019 by the Debtor, Kimberly D McRoberts (the “Debtor”). The Modification Motion seeks to
modify the terms of the confirmed Chapter 13 plan [ dkt #10 ] in the above-referenced case (the “Confirmed Chapter 13
Plan”). The Court finds that the Modification Motion was properly served pursuant to the Federal and Local Rules of
Bankruptcy Procedure and that it contained the appropriate twenty-eight (28)-day negative notice language, pursuant to
LBR 3015(h), which directed any party opposed to the granting of the relief sought by the Modification Motion to file a
written response within 28 days or the Modification Motion would be deemed by the Court to be unopposed. The Court
finds that no objection or other written response to the Modification Motion has been timely filed by any party. Due to the
failure of any party to file a timely written response, the proposed plan modifications, together with any allegations
contained in the Motion regarding the propriety of those plan modifications or the fulfillment of the requirements set forth
in § 1329 of the Bankruptcy Code, stand unopposed. Therefore, the Court finds that just cause exists for the entry of the
following order.

       IT IS THEREFORE ORDERED that the Motion to Modify Confirmed Chapter 13 Plan filed on May 3,
2019 by the Debtor, Kimberly D McRoberts, is hereby GRANTED, the Confirmed Chapter 13 Plan is hereby
MODIFIED in accordance with the provisions set forth in the Modification Motion, as amended by this Order, and the
Chapter 13 Trustee shall adjust his distributions accordingly.

       IT IS FURTHER ORDERED that all provisions of the Confirmed Chapter 13 Plan not addressed by the
Modification Motion or this Order remain in full force and effect.

        IT IS FURTHER ORDERED that the request for an additional award of attorney’s fees, as contained in ¶ 5 of
the Modification Motion, is GRANTED and that Collins & Arnove, is awarded the sum of $ 650.00 which shall be in
addition to any other fees previously awarded or paid in this case.




                                                                                      Signed on 7/15/2019

                                                                                                                    MD
                                                                              HONORABLE BRENDA T. RHOADES,
                                                                              UNITED STATES BANKRUPTCY JUDGE




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
